ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Jacqueline Elise Kalk committed professional misconduct warranting public discipline, namely, making a false statement *367to a court in an affidavit, in violation of Minn. R. Prof. Conduct 8.4(c) and 8.4(d).
Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws her previously filed answer, admits the allegations in the petition, and, with the Director, recommends that the appropriate discipline is a public reprimand.
The court has suspended attorneys for misrepresentations made to our judicial officers. In re Jensen, 542 N.W.2d 627, 634 (Minn.1996); see also In re Johnson, 744 N.W.2d 18, 18 (Minn.2008) (order) (60-day suspension for making false statements in letter to district court and during the disciplinary proceedings); In re Van Liew, 712 N.W.2d 758, 758 (Minn.2006) (order) (90-day suspension for making false statements to a tribunal and failing to file opposition to a motion); In re Scott, 657 N.W.2d 567, 568 (Minn.2003) (order) (30-day suspension for making false statements to a court in attorney’s divorce and custody proceeding). The Director has explained that the recommended discipline was agreed to because of concerns involving problems of proof. In light of the unique circumstances of this case, we approve the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jacqueline Elise Kalk is publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall pay $900 in costs, pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_
Alan C. Page Associate Justice